Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-8-2004

Crosson v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-2703




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Crosson v. Comm Social Security" (2004). 2004 Decisions. Paper 849.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/849


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                            NOT PRECEDENTIAL

                  IN THE UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT

                                     No. 03-2703

                                MARY J. CROSSON,

                                           Appellant

                                            v.

                         THE COMMISSIONER OF THE
                      SOCIAL SECURITY ADMINISTRATION
                            _____________________

                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                     District Judge: The Honorable J. Curtis Joyner
                                 (D.C. No. 02-cv-1074)
                               ______________________

                        Submitted under Third Circuit LAR 34.1
                                   March 23, 2004

               Before: FUENTES, SMITH and GIBSON,* Circuit Judges

                                (Filed: April 8, 2004)
                              _____________________

                             OPINION OF THE COURT
                              _____________________

SMITH, Circuit Judge.

      Mary J. Crosson appeals from a judgment of the District Court affirming the



  *
  The Honorable John R. Gibson, Senior Circuit Judge for the United States Court of
Appeals for the Eighth Circuit, sitting by designation.
Commissioner of Social Security’s denial of disability benefits under Title II of the Social

Security Act. See 42 U.S.C. § 423. The District Court exercised jurisdiction under 42

U.S.C. § 405(g). We have jurisdiction under 28 U.S.C. § 1291. Our review “is identical

to that of the District Court, namely to determine whether there is substantial evidence to

support the Commissioner’s decision.” Plummer v. Apfel, 186 F.3d 422, 427 (3d Cir.

1999). Substantial evidence is “more than a mere scintilla. It means such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.”

Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal quotation marks and citation

omitted).

       In determining whether a claimant is disabled, the Commissioner must follow the

familiar five-step sequential analysis set forth in the regulations promulgated by the

Social Security Administration. See 20 C.F.R. § 404.1520. Crosson claims she is

disabled due to limitations resulting from a cervical laminectomy and depression. She

contends that the Administrative Law Judge (“ALJ”) erred at step five of the analysis by

concluding that she had the residual functional capacity to perform other work in the

national economy. That conclusion, according to Crosson, is not supported by substantial

evidence because the ALJ failed to accord sufficient weight to the opinions of her treating

physicians, Doctors Shingles and Gross. In addition, Crosson argues that the ALJ

improperly discounted her testimony regarding her limitations.1

  1
   Crosson also submits that the ALJ erred at step three because he failed to adequately
explain why her impairments did not satisfy the criteria of the impairments listed in

                                             2
       In Ferguson v. Schweiker, 765 F.2d 31, 37 (3d Cir. 1985), we instructed that a

plaintiff’s subjective complaints must be seriously considered and that the ALJ may not

discount a plaintiff’s testimony if it is reasonably supported by medical evidence. In

Plummer v. Apfel, 186 F.3d 422, 429 (3d Cir. 1999), we declared that treating physician

opinions “should be accorded great weight, especially ‘when their opinions reflect expert

judgment based on a continuing observation of the patient’s condition over a prolonged

period of time.’” Id. (quoting Rocco v. Heckler, 826 F.32d 1348, 1350 (3d Cir. 1987)).

This does not mean, however, that a

       statement by a plaintiff’s treating physician supportive of an assertion that
       she is “disabled” or “unable to work” is . . . dispositive of the issue. The
       ALJ must review all the medical findings and other evidence presented in
       support of the attending physician’s opinion of total disability. In doing so,
       the ALJ must weigh the relative worth of a treating physician’s report . . . .

Adorno v. Shalala, 40 F.3d 43, 47-48 (3d Cir. 1994) (internal quotation marks and

citations omitted). After reviewing all of the evidence, the ALJ may discount a physician

opinion of disability which is not supported by medical evidence, or may reject a

physician’s opinion outright if it is contradicted by other medical evidence. Plummer,

186 F.3d at 429.

       Here, the ALJ complied with this standard. He accorded great weight to Crosson’s

testimony and the opinions of Doctors Shingles and Gross by concluding that Crosson


Appendix 1 of the Social Security regulations as required by Burnett v. Comm’r, 220 F.3d
112, 119 (3d Cir. 2000) (discussing 20 C.F.R. pt. 404, subpt. P, app. 1). This argument is
without merit inasmuch as the ALJ identified the specific listings at issue and explained
why Crosson failed to satisfy the criteria of either listing.

                                             3
was limited to light and sedentary work affording the option to sit and to stand, which

was routine and unskilled, requiring minimal concentration.

       Crosson argues that the ALJ erred because both of her physicians opined that she

was unable to return to work. The ALJ acknowledged these opinions and appropriately

explained that they were discounted because the medical evidence was not fully

supportive. The ALJ noted that Crosson’s surgeon, Dr. Freese, had been unable to find

an objective clinical basis for her ongoing complaints of pain and opined that the “plates

and screws are in good position, and the fusion seems to be intact. There is no evidence

of significant neural element compression.” The ALJ also pointed out that both Doctors

Shingles and Gross’s opinions were undermined by documentation that Crosson’s

condition was improving. Notably, Dr. Shingles’s opinion that Crosson’s residual

functional capacity was severely limited was contradicted by his consistent observations

that Crosson had no neurologic deficits. The evidence of record supports the ALJ’s

explanation.

       Accordingly, after a careful review of the record, we conclude that there was

substantial evidence supporting the ALJ’s decision that Crosson was not disabled. We

will affirm the judgment of the District Court.




                                             4